DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 2, 2022, has been entered.


 Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claim 1 has been amended as requested.  Claims 2, 7-10, 13, and 14 have been cancelled.  Thus, the pending claims are 1, 3-6, 11, and 12.
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 3-11 of the last Office action (Final Rejection mailed June 3, 2022).  Additionally, said amendment is sufficient to overcome the prior art rejections under 35 USC as set forth in sections 20 and 22 of the last Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for limiting the laminated construct to comprise “an outer layer…; an inner layer…; an intermediate layer; and an article having a surface with hook and loop fasteners to be attached onto the outer layer….”  First, since the article is not limited to being in layer form, it is unclear if the article is an actual component of the laminated construct or in combination with said laminated construct.  As written, the article is a component of the laminated construct.  Second, due to the recitation “to be attached,” it is unclear if the article is actually attached to the laminated construct or if the article is capable of being attached thereto in some future state.  Third, it is unclear if the article surface comprises both hook fasteners and loop fasteners.  Note the outer layer is limited to having loops.  Hence, if the article surface is to form a connection to the loops of the outer layer, said article surface must be limited to hook fasteners, rather than loop fasteners. 
 Claim 1 is also indefinite for the recitation that the construct is omnidirectionally stretchable and has the specified tear and tensile strengths.  As noted above, the present claim language limits the article to be a component of the laminated construct.  As such, it is unclear if the stretch and strength properties are descriptive of the laminated construct comprising the article or merely just the laminated layers without the article.  Hence, claim 1 is rejected as being indefinite.  Claims 3-6, 11, and 12 are also rejected for their dependency thereupon.  
For purposes of examination, the claim is interpreted as a combination of a laminated construct and an article, wherein said laminated construct comprises an outer layer having a plush surface formed of a multitude of loops, an inner layer, and an intermediate layer, wherein said article has a surface with hook fasteners, and wherein said article is attached to the laminated construct by a hook and loop connection between the outer layer loops and the hook fasteners of the article surface.  Additionally, for the purposes of examination, the claimed properties of stretch and strength are limited to the laminated layers without the attached article.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 limits the construct to being omnidirectionally stretchable and having the specified tear and tensile strengths.  As noted above, the present claim language limits the article to be a component of the laminated construct.  While the specification discloses the laminated layers having the recited stretch and strength properties, the specification as originally filed does not teach that the laminated layers having the article attached possess the claimed properties.  Hence, claim 1 contains new matter.  Claims 3-6, 11, and 12 are also rejected for their dependency thereupon.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11, and 12 stand rejected under 35 U.S.C. 103 as obvious over US 2013/0000021 issued to Dolcetti, as set forth in section 21 of the last Office action.
Dolcetti discloses an exoskeleton system comprising at least one garment selected from the group consisting of a shirt or vest, shorts or pants, an upper arm sleeve, a lower arm sleeve, a thigh sleeve, and a leg sleeve (abstract).  The garment is made of a multilayer construct comprising an inner layer of nylon material, a middle layer of neoprene, and an outer layer of a plush material comprising (unbroken) loops (abstract and section [0030]).  An article having hook and loop fasteners is mounted onto the outer plush layer of the garment (abstract).  The garment is perforated with a plurality of through holes for air ventilation (sections [0014] and [0034]).  Said holes are 1-4 mm in diameter and spaced apart by a distance of 3-10 mm (section [0034]).  The inner and outer layers are comprised of elastic materials and the garments are and worn in a stretched state so as to be compressive during wear (i.e., omnidirectionally stretchable) (sections [0009], [0011], [0031], and [0034] and claim 10).  
Thus, Dolcetti teaches the laminated construct of claims 1, 3-5, 11, and 12 with the exceptions (a) the recited thicknesses of each layer and (b) the laminated construct has a tear strength of 13-38 N/mm and tensile strength of 0.5-6 N/mm2.  
Regarding exception (a), Dolcetti fails to teach the thickness of the layers.  As such, one can presume said thicknesses are not critical to the invention and a skilled artisan would be readily able to determine suitable thicknesses.  Specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed thicknesses for each of the inner, outer, and intermediate layers in order to provide a laminated fabric suitable for making the disclosed garments.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Fabrics and fabric laminates generally have a minimum and maximum thickness required for durability and cover.  In other words, a skilled artisan would understand the layers cannot be too thin or said layer will not possess sufficient strength and durability and the layers cannot be too thick as to be unable to form into a garment.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, exception (a) is rejected as being obvious over the Dolcetti reference.  
Regarding exception (b), it is reasonable to presume that said tear and tensile strength properties are met by the invention of Dolcetti having the modified layer thicknesses.  Support for said presumption is found in the use of similar materials (i.e., nylon inner layer, perforated neoprene intermediate layer, and outer looped plush layer) and in the similar production steps (i.e., forming a laminate of the three layers) used to produce the laminate.  Additionally, Dolcetti teaches loads of 25-200 g (about 0.06-0.44 lbs) may be attached to the garments for weight training purposes (sections [0007], [0010], and [0035]).  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, claims 1, 3-5, 11, and 12 stand rejected as being obvious over the cited Dolcetti reference.  
Regarding claim 6, wherein the inner layer has moisture wicking and antimicrobial properties, it is reasonable to presume that said properties are met by the invention of Dolcetti having the modified thicknesses.  Support for said presumption is found in the use of similar materials (i.e., nylon inner layer, perforated neoprene intermediate layer, and outer looped plush layer) and in the similar production steps (i.e., forming a laminate of the three layers) used to produce the laminate.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, claim 6 also stands rejected as being obvious over the cited prior art.  
Claims 1 and 3-6 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,160,314 issued to Peters in view of US 5,014,689 issued to Meunchen et al., as set forth in section 23 of the last Office action.
	Peters discloses a unitary body support to be worn on a hand and wrist area to provide support and compression thereto, said support constructed of a resilient elasticized fabric including an outer layer having a looped texture for engagement with a hook attachment means (abstract and col. 1, lines 8-25).  The resilient elasticized fabric comprises a laminate of a moisture absorbent elasticized outer fabric 41 and a low moisture absorbent elasticized inner surface 43 sandwiching an open cell polymeric foam core (col. 4, lines 37-44).  The outer fabric has an (unbroken) loop surface and comprises a blend of at least one inelastic fiber and at least one elastic fiber, preferably a polyamide (i.e., nylon) and elastomeric polyurethane (e.g., spandex) blend (col. 4, lines 44-48).  The inner fabric comprises a blend of cotton and at least one elastomeric fibers, such as elastomeric polyurethane (e.g., spandex) (col. 4, lines 48-51). The foam core layer has a thickness of 0.1-0.3 in (2.5-7.6 mm) and may be any polymeric foam, with open cell polyurethane, polystyrene, and polyethylene being preferred (col. 4, lines 41-44 and 51-55).  The elasticized fabric laminate is stretchable in all directions (i.e., omnidirectionally stretchable) (col. 4, lines 60-61).
Thus, Peters teaches the laminated construct of claims 1 and 3-5 with the exceptions (a) the recited thicknesses of the layers, (b) at least one layer is perforated, preferably a perforated closed cell neoprene layer, and (c) the laminated construct has tear strength of 12-38 N/mm and a tensile strength of 0.5-6 N/mm2.  
Regarding exception (a), the Peters reference fails to teach the recited thickness of the layers.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed thicknesses for each of the inner and outer layers in order to provide a laminated fabric suitable for making the disclosed garments.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Fabrics and fabric laminates generally have a minimum and maximum thickness required for durability and cover.  In other words, a skilled artisan would understand the layers cannot be too thin or said layer will not possess sufficient strength and durability and the layers cannot be too thick as to be unable to form into a garment.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, exception (a) stands rejected as being obvious over the Peters reference.  
Regarding exception (b), Peters teaches the foam core layer may be any polymeric layer, but fails to teach said layer is perforated neoprene rubber.  However, it is well known in the art that said perforated neoprene rubber is suitable for use in fabric laminates useful as hand and wrist supports.  For example, Meunchen discloses a hand brace comprising a section fabricated from a material that is stretchable in all directions (col. 3, lines 16-18).  Said material is preferably a breathable perforated (closed cell) neoprene with a nylon fabric on both faces (col. 3, lines 18-23).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a perforated neoprene for the polymeric foam core of Peters, since Peters teaches any suitable polymeric foam may be chosen and Meunchen teaches perforated neoprene foams are suitable for such hand braces.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, exception (b) stands rejected as being obvious over the cited prior art. 
Regarding exception (c), wherein the laminated construct has a tear strength of 12-38 N/mm and a tensile strength of 0.5-6 N/mm2, Peters and Meunchen fail to teach a tear and tensile strength of the laminated fabric.  However, it is reasonable to presume that said properties would obviously be met by the Peters invention having the modified inner and outer thicknesses and the perforated neoprene core as taught by Meunchen.  Support for said presumption is found in the use of similar materials used to produce a like fabric laminate product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Therefore, exception (c) and claims 1 and 3-5 stand rejected as being obvious over the cited prior art.  
Regarding claim 6, although the cited prior art does not explicitly teach the claimed moisture wicking and antimicrobial properties, it is reasonable to presume that said properties would obviously be met by the Peters invention having the modified perforated neoprene core as taught by Meunchen.  Support for said presumption is found in the use of similar materials used to produce a like fabric laminate product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Hence, claim 6 stands rejected as being obvious over the cited prior art.  
Claims 11 and 12 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,160,314 issued to Peters in view of US 5,014,689 issued to Meunchen et al., as applied to claim 1 above, and in further view of US 2013/0000021 issued to Dolcetti, as set forth in section 24 of the last Office action.
While Peters and Meunchen teach the foam layer may be perforated, the references fail to teach the diameter and spacing of said perforations.  However, the claimed ranges are known in the art of perforated neoprene foams.  For example, Dolcetti teaches a garment made from a laminated fabric, wherein said fabric is perforated with a plurality of through holes for air ventilation (sections [0014] and [0034]).  Said holes are 1-4 mm in diameter and spaced apart by a distance of 3-10 mm (section [0034]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select perforations having a diameter of 1-4 mm and spaced 3-10 mm apart in order to provide breathability to the laminate.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 11 and 12 are rejected as being obvious over the cited prior art.  



Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.  
Specifically, applicant argues it is present for the present invention to have a total thickness of less than 3 mm, wherein the “Exoskeleton” of Dolcetti has a total thickness of almost 5 mm (Amendment, paragraph spanning pages 12-13 – page 13, 1st paragraph).  Applicant supports this argument with Figures 1 and 8 of the Amendment.  Applicant also presents data with figures for stretch tests of the present invention and Dolcetti’s “Exoskeleton” (Amendment, pages 13-16).  These arguments are not persuasive since the evidence relied upon has not been presented in proper declaration form.  37 CFR 1.132 Affidavits or declarations traversing rejections or objections states, “When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.”  See MPEP 716. 
Despite the evidence not being presented in declaration form, a cursory review of the evidence presented does not appear to be persuasive of nonobviousness.  In particular, applicant has not shown (a) a clear nexus between the evidence and the claimed invention, (b) that the differences between the claimed invention and the prior art are in fact significant and actually unexpected, and (c) the claimed range is critical across the full scope of said range. See MPEP 716.  Therefore, applicant’s arguments are found unpersuasive and the above rejections stand.   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        December 21, 2022